I am unable to agree with the majority of the court in their statement of the case, their fact findings, or the final conclusions reached by them. I shall therefore make a statement of the case as I understand it, and shall also present my findings of fact, which I think are supported by the undisputed evidence, and my reasons generally for my conclusion that the judgment of the trial court should be affirmed.
I. Rheinstrom and H. Greenebaum are parties composing the firm of Rheinstrom  Greenebaum, long engaged in the business of selling and trading horses and mules, with their principal place of business at Hallettsville, Lavaca county, Tex., hereinafter, for convenience and identity, called the "Hallettsville firm." This Hallettsville firm, some time in the year 1911, agreed to and did form a firm or copartnership with appellant, Max Stein, for the sale of horses and mules, with its place of business at Rosenberg, Ft. Bend county, Tex., said firm to be composed of the Hallettsville firm, as one party, and Max Stein, the other party, which is hereinafter called the "Rosenberg firm." The agreement by which the Rosenberg firm was established was substantially as follows:
The Hallettsville firm agreed to furnish the horses and mules for the Rosenberg firm, and Max Stein was to dispose of the same at a profit; each of the partners, the Hallettsville firm representing one, and Max Stein the other, was to receive one-half of the profits of the business. It was further agreed that the Hallettsville firm should employ a bookkeeper jointly for both firms, which it did in the person of the witness Tippett. It was agreed that, whenever the Hallettsville firm furnished horses and mules to the Rosenberg firm, said firm was to be charged with the value agreed upon between the two firms; that when said stock was sold by the Rosenberg firm the proceeds of such sale was to be sent to the Hallettsville firm, and the Rosenberg firm was to be credited for the amount of such proceeds, and the same became the property of the Hallettsville firm. If any portion of such proceeds were notes of the purchasers of said stock, the Rosenberg firm guaranteed the payment thereof, and if said notes or any part of them were not paid, and a loss was thereby sustained, such loss was to be charged back against the Rosenberg firm. During the existence of the Rosenberg firm, Max Stein, for said firm, received from the Hallettsville firm certain mules, for which the Rosenberg firm was charged on its books their agreed value. Thereafter he sold four of these mules to a Mr. West for a note of $775, with Mr. Dvorak as surety for West. This note, indorsed by the Rosenberg firm, was sent to the Hallettsville firm, and the Rosenberg firm was credited with the face value of the same. After the Hallettsville firm had received this note, it was by them sent to Max Stein, of the Rosenberg firm, with instructions to sell it to the Rosenberg Bank. The note as indorsed was sold to said bank for $775, and the proceeds sent to the Hallettsville firm. After the Rosenberg Bank became the owner of the note, West, the maker, paid $500 or $600 thereon to the Rosenberg Bank, but having failed to pay the balance, the bank called on the Rosenberg firm for payment of such balance. Mr. Rheinstrom, of the Hallettsville firm, instructed the bank to sue the maker and his surety on the note, and make the Rosenberg firm party to the suit, so that judgment might be taken in favor of said firm for any sum it might have to pay by reason of its indorsement over against West and Dvorak. (See statement of facts, bottom of page 52).
After these proceedings the bank drew a draft on the Hallettsville firm for $298, which *Page 814 
included the balance due on the principal of the note, interest due thereon at the time of the suit, $25 attorney's fees provided for in the note, and $10 costs of suit. This draft was paid by the Hallettsville firm, and the original note withdrawn from the court and sent to said last-named firm. After the Hallettsville firm had paid the Rosenberg Bank the amount of the judgment and costs of suit, it instructed either Stein or one Joerger, of Rosenberg, to try to get a settlement out of West and Dvorak, the makers of the note. Stein went to see these parties, and they agreed that, if Stein would deliver to them the note, they would deliver to him three of the mules. Stein notified the Hallettsville firm of this proposition, and in due time the note was sent to either Stein or Joerger, and Stein delivered the same to West and got the mules. The appellee, Greenebaum, contends that the mules were the property of the Hallettsville firm, and Stein, appellant, contends that they were the property of the Rosenberg firm, at the time they were taken back from West.
The undisputed evidence shows that the note was sent to the Hallettsville firm under the agreement of the two firms, and that the Rosenberg firm received credit therefor; thus it became the property of the Hallettsville firm. The undisputed evidence also shows that this note was later sold to the Rosenberg Bank and beyond question became its property, and that neither it nor any part thereof was ever retransferred to or in any manner became the property of the Rosenberg firm. The undisputed evidence of the bookkeeper, Tippett, is that after the Hallettsville firm received the note from Stein he entered a credit, but that after the Hallettsville firm had paid the $298 to the bank no charge or credit of any kind was made against the Rosenberg firm.
Without going into further details, we have, from what has already been stated, shown by the undisputed facts, first, that the note in question was credited to the account of the Rosenberg firm, and as a consequence was charged to the Hallettsville firm, thus reducing the debt of the Rosenberg firm to the Hallettsville firm in the sum of $775; second, that neither the note, nor any part thereof, was ever charged back to said Rosenberg firm; third, that said note was sold to the Rosenberg Bank by Stein at the request of the Hallettsville firm, to whom it had been transferred, for the sum of $775, and of course became the property of the bank, fourth, that, after the bank had taken judgment on the note against the makers of the note and the indorser, the Rosenberg firm, and after the Rosenberg firm had taken judgment over against the makers for such sum as it might be compelled to pay the bank, the Hallettsville firm paid the bank its money for said judgment, and became subrogated to the rights of the bank; fifth, that the Rosenberg firm was never charged with any portion of the sum paid by the Hallettsville firm to the Rosenberg Bank; sixth, that Stein took the mules involved in this controversy in payment of the judgment owned by the Hallettsville firm, and disposed of them without the consent and over the protest of their owners.
If I am sustained by the undisputed evidence in the above conclusion, of course it follows that Max Stein was in possession of the mules as bailee for the Hallettsville firm when he took them from West, and not as owner or part owner thereof. The contention that he had an interest in them, because his firm had indorsed the note in question, is so plainly untenable that it will not admit of an extended discussion. Suppose A. owned a note given for mules by B., and A. was to indorse and sell the same to a bank, and the bank were to pay A. for the note or give him credit on its books for the value of the note, and thereafter, on failure of B. to pay said note, the bank sued B. and the indorser, A., thereon and took judgment thereon against both A. and B., and then A. took judgment over against the maker, B., and thereafter, by instructions from the bank, A. took the mules back in payment of the judgment, to whom would the mules belong? It seems to me that but one answer could be made, and that is that the mules were the property of the bank, and that A. was holding them as bailee for the bank. Certainly in such case A. would own no interest in the mules by reason of his indorsement of the note which he had sold to the bank. If A. was credited with the amount of the note on the books of the bank, such amount stood as a credit to A. and it would be absurd to say, as is said in the majority opinion, that such credit was "only a mere matter of bookkeeping." The bank, in such case, would have the option to call upon the indorsers for payment of the note when the maker failed to pay the same; but it was not bound to do so, and if it saw proper to take the mules, or have them taken, in payment and full satisfaction of its judgment, the mules would be its property, and the indorser, A., would own no interest whatever therein. The same principle is applicable in the present case. Technically Stein, in disposing of the mules taken from West, without the consent and over the protest of the Hallettsville firm, was guilty of the offense of theft by bailee. Greenebaum had been so told by Mr. Bagby and Mr. Ragsdale, two highly honorable men and lawyers of known ability in their profession. He had also been so told by Hon. W. L. Davidson, county attorney of Ft. Bend county, after said county attorney had been fully advised of all the matters directly material and relative to the question of the guilt or innocence of Stein, and certainly under these circumstances Greenebaum had reasonable grounds for *Page 815 
making the affidavit charging Stein with theft as bailee, and therefore I do not think the trial court erred in instructing a verdict for appellee Greenebaum in this case.
It was not a necessary justification of Greenebaum that legal probable cause should, in fact, have existed. The question on this issue was, not whether Stein was actually guilty as charged, but whether Greenebaum had reasonable grounds, from the facts known to him and advice given him, to believe, and did actually believe, that Stein was thus guilty. McManus v. Wallis, 52 Tex. 546, 547. Where the undisputed evidence shows, as in this case, that the defendant had probable cause for instituting the prosecution against the plaintiff, the question as to whether at the time of the institution of the prosecution defendant was mad at the plaintiff becomes immaterial. I shall therefore not discuss the question of malice.
For the reasons given, as well as others apparent of record, I am unable to concur with the majority of the court in holding that the judgment of the trial court should be reversed, and the cause remanded.